Citation Nr: 1210024	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  06-04 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans Affairs death benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The appellant contends that her husband had active service during World War II.  He reportedly died in April 2005.  The appellant is advancing her appeal as the decedent's widow.  

The issue on appeal was most recently before the Board in March 2011.  The appellant appealed the Board's March 2011 denial to the United States Court of Appeals for Veterans Claims (Court).  By Order dated September 27, 2011, the Court vacated the Board's March 2011 denial and remanded this matter to the Board for compliance with the instructions included in the September 2011 Joint Motion for Remand.

In September 2011, the appellant's Motion for Reconsideration of the Board's March 2011 remand was received.  In a November 2011 facsimile from the appellant's representative, it was noted that the appellant wished to withdraw the motion.    

The appellant was originally scheduled for a personal hearing at the RO in August 2006.  By letter received in August 2006, the appellant informed the VA that she received notice after the date of the hearing and asked to be rescheduled.  A personal hearing at the RO had been rescheduled for November 2006, but the appellant failed to appear.  By substantive appeal received in January 2006, the appellant checked the appropriate box to indicate that she wanted a Board hearing at the RO (Travel Board).  By letter received in July 2007, the appellant informed the RO that she could not report to the hearing due to poor health and financial hardship.  She failed to appear at the July 2007 Travel Board hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Pursuant to the Board's June 2008 remand instructions, the RO submitted a September 2008 request for information regarding the decedent's military records.  The RO had noted that it was possible that the decedent had served with the Marine Corps.  An April 2009 response advised the RO that if the decedent was a member of the Marine Corps, a separate request under the Marine Corps tab will have to be submitted.  The September 2011 Joint Motion for Remand was based on a finding that  there was no showing that any request for Marine Corps records had subsequently been made.  

Additionally, the Joint Motion indicated that it was necessary to ensure that an attempt to verify the decedent's service in the Army was made as well, or explain why such a request would be contrary to normal practices under the circumstances.  In light of the remand reasons above, the Board finds that another attempt to verify Army service would be appropriate.
 
The Board notes that in February 2011, the Board received fax copies of two additional documents from the Appellant's representative with a cover letter which seems to suggest that these are new documents obtained by the Appellant.  The copes of the documents are of extremely poor quality, and a request should be made to the Appellant and her representative to submit better quality copies prior to the RO undertaking initial review of this new evidence. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Appellant and her representative and request more legible copies of the two documents submitted to the Board in February 2012.  

2.  After a response is received to the request set forth in the above paragraph (of if no response is received after a reasonable time), then the RO should take appropriate action to request verification of the decedent's possible service with the Marine Corps and with the Army.  The requests and responses should be clearly documented for the record.  The two documents submitted in February 2012 should be forwarded with the requests for service verification. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


